Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art, Weill et al. (US 20130218477), discloses (P. 0038-0058) a method for predicting the method (CH4) emission of a dairy cow comprising: c)determining the amount of saturated fatty acids (SFAs)(P. 0048-0052) of the total milk fat of the dairy cow and the amount of stearic acid (C18:0)(P. 0058) of the total milk fat of the dairy cow; d) calculating the amount of method (P. 0038) emitted by the dairy cow based on the amount of SFAs of the total milk fat as determined according c) and the amount of C18:0 of the total milk fat as determined according to c).  However, the prior art fails to disclose or suggest, in combination with the other claimed steps, determining the total amount f milk of a dairy cow be one day, b) determining the energy corrected milk value (ECM) of the milk of the dairy cow of the same day as in a), and in that the amounts are weight percentage amounts and the calculation of the amount of methane is further based on the ECM as determined according to b). The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877